ORDER
PER CURIAM.
Michael D. Dixon appeals from an order of the circuit court overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial in the Circuit Court of Linn County, the appellant was convicted of first-degree statutory rape, § 566.032; first-degree statutory sodomy, § 566.062; abuse of a child, § 568.060; incest, § 568.020; and first-degree endangering the welfare of a child, § 568.045. He was sentenced to consecutive sentences of life imprisonment for statutory rape and sodomy, seven years imprisonment for abuse of a child, and five years imprisonment for incest and endangering the welfare of a child. His convictions for statutory rape and sodomy were subsequently reversed by this court on direct appeal.
*930In his sole point on appeal, the appellant claims that the motion court erred in denying his Rule 29.15 motion, after an eviden-tiary hearing, because the findings and conclusions of the motion court, that he did not receive ineffective assistance of counsel, as alleged in his motion, for counsel’s failure to call a witness at trial, are clearly erroneous in that the evidence at the motion hearing conclusively established that appellant’s trial counsel failed to introduce the deposition testimony of the victim’s babysitter concerning the victim’s recanting of her statement that she had been sexually abused by the appellant.
Affirmed. Rule 84.16(b).